       Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 1 of 23 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 Rod R. Blagojevich




               Plaintiff(s),                                                      1'.21<:l't4103
                                                                                    RANDOM
                           vs.                                             Judge   Thomas    M' Durkin
                                                                    fvf agistrati Judge
                                                                                         Jetrrey Cummings
State of lllinois, lllinois GeneralAssembly

                                                                       FILED
                                                                           Atjii 0 2 2021ca
               Defendant(s).
                                                                        THOMASG.BRUTON
                                                                    CLERK, U.S. DISTRICT COURT


            COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS

This form complaint is designed to help you, as a pro se plaintifJi, state your case in a clear
mannen Please read the directions and the numbered paragraphs carefully. Some poragraphs
may not apply to you. You may cross out paragraphs that do not apply to you. All references
to uplaintiff' and "defendant" are stated in the singular but will apply to more than one
plaintiff or defendant if that is the nature of the case.

l.      This is a claim for violation of plaintifPs civil rights as protected by the Constitution and

        laws of the United States under 42 U.S.C. $$ 1983, 1985, and 1986.

2.      The court has jurisdiction under 28 U.S.C. $$ 1343 and 1367 .

3.     Plaintiff   s   full name   is   Rod   R   Blaooinvich


Ifthere are additional plaintiffs, lill in the above information as to the first-named   plaintiff
and complete the informationfor each additional plaintiff on an extra sheet.
      Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 2 of 23 PageID #:2




4.     Defendant,           State of lllinois, lllinois GeneralAssembly                                                  ls
                                                 (name, badge number if known)


       I    an officer or   official employed by
                                                                   (department or agency of government)



       n    an individual not employed by a governmental entity.

Ifthere are additional defendants,Jill in the above information as to theJirst-named
defendant and complete the information for each additional defendant on an extra sheet.

5.     The municipality, township or county under whose authority defendant officer or offrcial

       acted is                                                                               .   As to plaintiff s federal

       constitutional claims, the municipality, township or county is a defendant only                          if
       custom or policy allegations are made at paragraph 7 below.

6.     On or about beqinninq on 1/2912009 and continuino to this dav

       plaintiff was present in the municipality (or unincorporated area)                         of   Chicago

                                                                  , in the County        of   Cook

       State of   lllinois,   at   2934 W. Sunnyside Chicago, ll 60625
                                       (identi$ location   as   precisely as possible)


       when defendant violated plaintiff s civil rights as follows (Place X in each box thut
       applies):

       n          arrested or seized   plaintiff without probable
                                                            cause to believe that                        plaintiff had
                  committed, was committing or was about to commit a crime;
       n          searched plaintiff or his property without a warrant and without reasonable cause;
       tr         used excessive force upon plaintiff;
       tr         failed to intervene to protect plaintiff from violation of plaintiff s civil rights by
                  one or more other defendants;
       n          failed to provide plaintiff with needed medical care;
       n          conspired together to violate one or more of plaintiff s civil rights;
       E          Other:
                   The lllinois State Senate voted to                              ualifu the                    from ever holding
                   any        or      pu       ce rn
      Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 3 of 23 PageID #:3




7.      Defendant offrcer or official acted pursuant to a custom or policy of defendant

        municipality, county or township, which custom or policy is the following: (Leave blank

        if no custom    or policy is   alleged):. Does nOt apply.




8.      Plaintiffwas charged with one or more crimes, specifically:

                  Does not apply.




9-     (Place an X in the box that applies. If none applies, you may describe the criminal
       proceedings under uOtheru) The criminal proceedings

        tr    are still pending.

        tr    were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.r

        tr    Plaintiff was found guilty of one or more charges because defendant deprived me of            a


        fair trial as follows



        E    Other:          Does not apply.


        lExamples
                    of termination in favor of the plaintiffin a manner indicating plaintiff was innocent
may include   ajudgment of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.
         Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 4 of 23 PageID #:4




          10.    Plaintiff further alleges as follows: (Descrtbe what happened that you believe
          sapports your claims. To the extent possible, be speciJic as to your own actions and
         the actions of each d.efendant'1

                See attached.




I   l.    Defendant,acted knowingly, intentionally, willfully and maliciously.

12.       As a result of defendant's conduct, plaintiff was injured as follows:

                See Attached.




13.       Plaintiff asks that the case be tried by   a   jury. E Yes   tr No
      Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 5 of 23 PageID #:5
       WTIEREFORE, plaintiff asks for the following relief:

                    Such injunctive, declaratory, or other relief as may be appropriate, including

 attomey's fees and reasonable expenses as authorized by 42 U.S.C. $ 1988.
 See Attached.


        Plaintiff s signature:                                                  ..t     7o
                                                                 Blagojevich
        Plaintiff s name (print clearly or type):

        Ptaintiff   s   mailing   n66r.t.'       2934 W' Sunnyside

        City            Chicaoo                              State   lllinois     ZIP        6062s

        Plaintiff s telephone number:                (   )

       Plaintiff    s   email address (if you prefer to be contacted by email):

           b lag   oievi ch r@ g ma   i   l.   com

15.    Plaintiff has previously filed a case in this district. E Yes tr No

       If yes, please      list the cases below.

      No. 08 CR 888 Appeal in the 7th Circuit Court of Appeals.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 6 of 23 PageID #:6




    Addendum:
    # 10 Plaintiff further alleges as follows:

    Plaintiffis   a citizen of the United States.

    On November 5,2A02,the Plaintiffwas elected Governor of lllinois.

    On January 13,2lL3,the Plaintiffwas sworn in as the 406 Governor of the state of lllinois.

    On November 7,2006, the Plaintiffwas reelected Governor of lllinois.

    On January 8, 2007 , Plaintiff was sworn in as Governor of illinois for the second consecutive
    time.

    During his time as Governor, Plaintiff, a Democrat spent nearly the entire 6 years he served
    as Governor, feuding with Michael Madigan, the longtime powerful Democrat Speaker of the
    House and Chairman of the Illinois State Democratic parly. Nearly a year before his arrest,
    Madigan circulated a memo encouraging House members to discuss impeaching the
    Governor after the Governor issued an amendatory veto of a sales tax increase and rewrote
    the bill to give free public transportation to every senior crtlzen and every disabled person in
    the state of Illinois.

    On December 9, 2008, Plaintiffwas arrested on a criminal complaint at his home at 6 o'clock
    in the morning by FBI agents and SWAT teams surrounding his house.

    While in the custody of the FBI, United States Attorney Patrick Fitzgerald held a press
    conference announcing.that he was "stopping a crime spree before it happened."

    At that same press conference United States Attorney FiCIgerald alleged that the Plaintiffwas
    arrested and charged with attempting to "sell the United States Senate seat" being vacated by
    then President-elect Barack Obama.

    At that press conference United States Attorney played selected snippets from tape recordings
    surreptitiously made by the FBI recording hundreds of hours of taped conversations held by
    the Governor and several other people.

    Shortly thereafter, the United States Attorney obtained a seal order from the court preventing
    the remainder of those taped conversations from being heard. To this day that seal order is in
    place and the Plaintiffhas been denied the ability to have the tapes heard in court and in
    public to fill out the context of those selected snippets played by the United States Attorney
    in public and in court.

    From the very beginning and to this very day, the Plaintiffhas attempted to play those tapes
    in the courhoom and in the court of public opinion and to this day the Plaintiffhas been
    denied repeated attempts to have those full taped conversations heard.

    The centerpiece of the allegations against the Plaintiffwas the charge that he was attempting
    to sell the United States Senate seat being vacated by then President-elect Obama.

    From the very beginning and to this day, the Plaintiffhas denied those charges.




                                              12
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 7 of 23 PageID #:7




    And on July 21,2015 the Plaintiffwas vindicated when the United States Court of Appeals
    for the Seventh Circuit reversed the convictions on the counts regarding the attempt to 'osell
    United States Senate seat" by characterizing those allegations as nothing more than, "routine
    political log rolling."

    On December 31,2008 the Plaintifl notwithstanding threats from lawmakers that they would
    vote to remove him from offrce and vote to pass a resolution to bar him from ever holding
    public office again if he appointed a United States Sen., nevertheless, fulfilled his
    constitutional duty and appointed Roland Burris to the United States Senate.

    The Plaintiffis the first Governor in American history to appoint a black person to the United
    States Senate. There have only been I I black people to serve in the United States Senate in
    our Republic's two hundred- and thirty-five-year history.

    On Januaryl4,2009 the Illinois House of Representatives voted Articles of Impeachment
    against Plaintiff. At the House impeachment hearings and the Senate trial, the Plaintiffwas
    denied the opportunity to call relevant witnesses in his defense, to confront certain relevant
    witnesses, to present exculpatory evidence in his defense, including hundreds of hours of FBI
    tapes, or to even challenge the allegations brought by the United States Attorney.

    On January 29,2009 the Illinois State Senate voted to remove the Plaintifffrom office. The
    Plaintiffwas denied the opportunity to call relevant witnesses in his defense, to confront
    relevant witnesses, and to present exculpatory evidence in his defense, including hundreds     of
    hours of FBI tapes, and he was denied the opportunity to even challenge the allegations
    brought by the United States Attorney

    On January 29,2009, the Illinois State Senate voted to ban the Plaintifffrom holding any
    state or local public offrce in Illinois for the remainder of his life.

    On April 2,2009, the Plaintiffwas formally indicted.

    On   April 14,2009, Plaintiffpleads not guilty to all charges.

    On June,3 2010, the Plaintiffwas put on trial in federal criminal court for the first time.

    On August 17,2010, a mistrial was declared due to the    jury's inability to convict the Plaintiff
    on every one of the 23 alleged comrption counts,

    On May 2,2011, Plaintiffwas put on trial for the second time.

    On June 27,2011, the Plaintiffwas convicted.

    On July 25,2011, lawyers for the Plaintifffile a 158-page motion requesting acquittal or a
    new trial citing fundamentally unfair proceedings.

    On December 7,2011, the Plaintiffwas sentenced to serve 14 years in federal prison.

    On March ls,2llz,the Plaintiffreported to prison to begin serving his l4-year prison
    sentence. The Plaintiffserved the first 32 months in the higher security prison before being
    transferred to the adjoining camp in November 2014.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 8 of 23 PageID #:8




    On July 15,2013, Plaintiffs lawyers appeal the convictions to the 7h Circuit Court of
    Appeals contending, among other things, that the trial judge failed to explain to jurors
    that "political deal-making" can be legal and that the court "misled the jury by failing to
    explain the legal distinction between campaign contribtitions and bribes."

    On July 2I,2015, the United States Court of Appeals for the Seventh Circuit reversed the
    convictions concerning the counts involving the alleged United States Senate seat
    characterizing those allegations as being nothing more than o'routine political log rolling."

    Pursuant to those reversals, the Appellate Court vacated the plaintifPs l4-year prison
    sentence and remanded the maffer back to the trial court for resentencing.

    While the Appellate Court reversed the convictions regarding the alleged sale of the Senate
    seat they upheld the remaining allegations alleging improper requests for campaign
    contributions even though the government never produced evidence ofan expressed quid pro
    quo.

    On March 28,2016, the United States Supreme Court denies certiorari for the first time.

    On August 9,2016, at the Plaintiffs resentencing hearin& and after the Plaintiffhad already
    served more than 50 months in prison, the trial judge resentenced the plaintiffto the original
    t4-year sentence.

    On November 2,2017, Plaintifffiled a writ of Certiorari to the United Supreme Court
    challenging the standard used to convict Plaintifffor improper requests of campaign
    contributions and for being in direct conflict with the standard established in United States
    Supreme Court case of McCormick vs. The United States.

    On   April 14,zlll,the   United States Supreme Court denied Plaintiffs request for certiorari.

    On July 12,2019, the Reverend Jesse Jackson signs a letter asking President Trump to grant a
    full presidential pardon for Plaintiff.

    On February 18,2020, President Donald Trump commuted the Plaintiffs prison sentence.

    The Plaintiffserved 95 months in prison.

    On June 1,2021pursuant to an agreed order between the office of Probation, the United
    States Attorney's office and defense counsel, a federal judge entered an order discharging the
    PlaintiffS months early from probation
               Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 9 of 23 PageID #:9

Addendum:

Question l2:


        Count One:
        Injunctive Relief:

        The Plaintiff is seeking an injunction that will enjoin the State of Illinois and all of its component parts from
enforcing the State Senate's disqualif,ing provision which denies Plaintiffhis right to run for office in Illinois in violation
of the Sixth Amendment and the Fourteenth Amendment to the United States Constitution that guarantees the right to call
relevant witnesses, to confront relevant witnesses including FBI agents , and to present exculpatory evidence, including
hundreds ofhours   ofFBI     tape recordings.

As a result of Defendant's conduct, plaintiffwas injured as follows:

Plaintiffhas suffered and continues to suffer irreparable injury in the absence of such an order.

Preventing the Plaintifffrom running for state or local public office outweighs any harm that could be caused by denying
to the voters their right to vote for or against him in a free election.

Allowing voters decide who to vote for or not to vote for is not adverse to the public interest. It is in the public interest.

The evidence, if allowed to be presented, would support the Plaintiffs claim that the House impeachment hearings and
the subsequent Senate trial violated due process and the Constitution, and that should those facts be allowed to come to
light the Plaintiffs claim has merit and a good likelihood of success.

The procedures and processes used by the Illinois General Assembly to impeach, remove, and disqualifr Plaintiffran
confrary to fundamental fairness requirements and the Constitutional requirements of due process of law in the following
respects:

        Count Two:

        Declaratory Judgement:

         The Plaintiffis seeking a declaratory judgement rendering the State Senate's disqualifring provision as null and
void because it violates the First Amendment rights of the voters of lllinois. The people's right to vote is a fundamental
right that should be protected and that right extends to not having their choices limited through impeachment hearings
resulting in disqualifications that violate due process.

The Senate's disqualiffing provision also violates Plaintiffs due process rights under the Sixth Amendment and the
Fourteenth Amendment to the United States Constitution that guarantees the right to call relevant witnesses, to confront
relevant witnesses including FBI Agents, and to present exculpatory evidence, including hundreds of hours of FBI tape
recordings.

As a result of Defendant's conduct, plaintiffwas injured as follows:

Plaintiffhas suffered and continues to suffer irreparable injury in the absence of such an order.

Preventing the Plaintifffrom running for state or local public offrce outweighs any harm that could be caused by denying
to the voters their right to vote for or against him in a free election.

Allowing voters decide who to vote for or not to vote for is not adverse to the public interest. It is in the public interest.

The evidence, if allowed to be presented, would support the PlaintifPs claim that the House impeachment hearings and
the subsequent Senate trial violated due process and the Constitution, and that should those facts be allowed to come to
light, the Plaintiffs claim has merit and a good likelihood of success.
             Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 10 of 23 PageID #:10

        Conclusion:

The procedures and processes used by the Illinois General Assembly to impeach, remove, and disqualify Plaintiffran
contrary to fundamental fairness requirements and the Constitutional requirements of due process of law.
Plaintiffwas also denied the opportunity to play FBI taped recorded conversations that would provide the full context of
the misleading and highly prejudicial snippets of conversations played by the United States Attorney when he held a
super-sensational press conference announcing the unprecedented arrest ofa siuing Governor. That arrest and the
accompanying press conference was highly prejudicial and set in motion a foreseeable chain of political events that
inevitably led to the impeachmen! removal, and disqualification of a duly elected governor. Were the Plaintiffallowed to
play those tapes at the impeachment hearings, he would have been able to contradict with direct evidence the allegations
made against him, and the introduction of that material evidence might have prevented what had politically become a
runaway train toward impeachment.
       Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 11 of 23 PageID #:11




Addendum:

Relief:

I seek no monetary damages. Monetary damages cannot adequately remedy the petitioner's
circumstances.

I   seek no punitive damages. Punitive damages cannot achieve what the petitioner is seeking.

I respectfully ask the Court to enter a judgment declaring the provision in the tllinois State Senate's
Judgment of Conviction and Disqualification that expressly bars petitioner from holding any state or local
public office in Illinois as being null and void.

I respectfully ask the Court to enter an order enjoining any state or local government agency from
enforcing the Illinois State Senate's unconstitutional disqualification resolution and to restore to the
Petitioner his right to run for state or local office, and to restore to the voters of Illinois their right to vote
for or against him.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 12 of 23 PageID #:12
                 Plaintiffs Exhibit #1



  Talking Points on Beginning Impeachment Proceedings
              Against Governor Blagojevich
   Today, I call on the Illinois House to begin impeachment proceedings against
   Governor Rod Blagojevich. Let me be clear that I am not calline for the
   govemor's immediate impeachment. I arn instead asking that the House fulfill its
   constitutional responsibility to investigate possible wrongdoing by the govemor to
   determine if there are grounds for impeachment.

   There are three bases for which the House should consider impeaching
   Blagojevich:

       1.    The ongoing federal criminal investigations of his administration,
            including his role as Public Official A, have significantly impaired his
            ability to do his job as governor. With Ali Atta's gurlty pleq the govemor
            has been directly implicated in a bribes-for-jobs scheme - the latest
            revelation of malfeasance in the govemor's office. The conviction of Tony
            Rezko on 16 or 24 federal comrption counts related to Blagojevich
            adminisfration activities also suggests something is seriously alniss. Using
            cotrtmon sense, and the totality of wtrat has been learned so far about these
            investigations, prudence demands that lawmakers act. Already, six
            individuals associated with his administration have pled or been found
            guilty of federal criminal charges in connection with their roles in comrpt
            activities. Criminal activity in the Blggoievich administration is no longer
            theoretical - it is oroven.

            Blagojevich is clearly not an innocent vistim of circumstances.
            Legislators have a responsibility to do what is in the best interests of the
            state and not depend on the federal government to save us. One thing we
            learned from the George Ryan case is that we should excise a tumor when
            it is fust discovered; not leave it in the body to continue to spread and do
            further harm.

       2. Blagojevich's violation of his oath of office by repeatedly attempting to
          operate outside of the Illinois constitution and state law - expanding
            FamilyCare beyond the limit authorized by the General Assembly,
            spending money absent express $tatutory authority, failing to comply with
            AG ruling that federal subpoenas are subject to FOIA, and a gross abuse
            of the constitution's special session power - using special session as a
            blunt force instrument for dealing with the General Assembly and
            attempting to force it to zubmit to his will -rather than for deal with
            emergency situations.

       3. Finally, Blagojevich's legal problems have clearly become a distaction
          for the govemor. He is largely withdrawn from the legislative process      -
            spending most of his time hunkered down at home or in a political
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 13 of 23 PageID #:13


         campaign office in Ravenswood hiding from the public and refusing to
         answer the media's questions. Aside from an occasional meeting or event
         appearance, he is not faithfully executing the duties of his office.
         Blagojevich acts like an absentee govemor - content to let his underlings
         do as they wish. That's not acceptable. We need an engaged govemor
         who wants to be the governor.

         Governor Blagojevich's inability to govern is the principal reason that the
         state is in its current predicament and that stalemate is the order of the day
         in Springfield. The first step to cleaning up the mess and getting the state
         back on track may be to remove the governor from office. If the evidence
         warrants it, we cannot afford to wait until 2010. That will be too late and
         he will have had two-and-a-half years to do even more damage to the
         state.

  The Illinois Senate has taken recall offthe table. Impeachment is now the only option
  from removing the governor prior to the 201l, when his current temr will be over.

  Where ttrere's smoke, there is often fire, and I think the Illinois House has an
  obligation to investigate what is causing all of that smoke to billow out of the
  Blagoj evich adminisEation.

  For non-incumbents: We cannot tolerate a situation where elected officials turn
  their eyes away when something is arnrss. That aftitude has got to change and
  that's why I'm running for state representative.

  Rod Blagojevich ran as a reformer. In his early days as govemor and as a
  candidate, he would appear behind banners wittr the slogan "Reform & Renewal"
  plastered across them. We have had an individual, Ali Atta plead guilty and
  testifr at trial, under oath, that the govemor was in the room when he presented a
  check for $25,000 to Tony Rezko and a discussion about what jobs donors should
  get took place.

  As a Democrat, f be[eve this to be a very sad time for our state. After the
  colruption and conviction of Republican George Rya.n,I was optimistic that the
  state would begin a new era. The ways of the past would truly remain in the past.
  Instead, a member of my own party, the first Democratic govemor in 26 years,
  may have sought to do George Ryan one better. U.S. Attorney Patrick Fitzgerald
  described his investigations into Govemor Blagojevich's administration as'?ay-
  to-play on steroids."

  It is critically important that we learn from the past - in particular Republican
  mistakes around George Ryan. Democrats need to stand together and tell
  Blagojevich that in the best interests of Illinois and in the best interests of
  Democrats and the type of policies that we are trying to achieve for the state, he
  should come clean about what's goirg on in his adminisftation or he should step
  aside.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 14 of 23 PageID #:14



    The best analogy for this situation for how the impeachment process would work
    is to thirk of like a grand jury proceeding. Forming a special House committee to
    consider impeachment is like convening a grand jury. The committee, like a
    grand jury, will review evidence and determhe if there are sufficient grounds for
    an impeachmeut resolution to be filed. Then, a majority of House members
    would have to vote in favor of impeachment for the process to move to a trial in
    the Senate.

    While I respect the work of United States Attomey Patrick Fitzgerald, and while I
    would not support any actions that would interfere with the investigations that he
    or the FBI may be conducting into Govemor Blagojevich's administation and its
    associates, nor would I want the House's inquiry to compromise any current or
    future prosecutions, gur duty to our citizens. constitution a.nd conscience demandg
    that we act now.

    I believe that now is an appropriate time to begin impeachment hearings and that
    we put in place and set in motion the legislative mechanisrns necessary to conduct
    such an inquiry. This is necessary because current circumstances warrant it and
    so that we axe not caught flat-footed and forced to play catch-up to any further
    developments regarding the governor.

    It is also possible that additional inforrration about Blagojevich administration
    misdeeds may come to light once an impeachment process begins.
    Whistleblowers may be willing to come forward once it becomes clear that the
    House has a sincere desire to review how Blagojevich does business. Vy'itnesses
    who come to testifr, including those compelled to be there via subpoena, may
    also shed additional light on further wrongdoing.

    The call for the House to begin impeachment proceedings rests more on just the
    possibility of Rod Blagojevich's involvement in criminal activities. Apart from
    the obvious distaction the federal criminal investigations have presented him, a
    review and examination of his ability and interest to be the govemor of the state is
    in order. The level of dysfunction and disagreement has reached a fever pitch
    under his watch. He shows remarkably little ability to govern. He cannot
    compromise and unless people do exactly as he wishes, he is at a loss. A
    governor must be a conciliator - and he has proven, again and again, to be a
    divider, not a uniter.

    As Democrats, we have too much that needs to be achieved for the state to let
    Blagojevich continue to impede what we are working for if the facts warrant his
    removal from office. Democrats like Dan Hynes, Alexi Giannoulias, Jesse White
    and Lisa Madigan have all been voices for reform and have worked to fix many of
    the problems found in their offices when they assumed office. Rod Blagojevich is
    ttre lone executive branch exception. He's actually gone the opposite direction
    and done very little to advance the cause of better govemment.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 15 of 23 PageID #:15



o&A
Why are you calling for Blagojevich's impeachment? Why are you doing this now?
Ife hasn't been indicted or charged with a crime. Areyou just doing this to boost
your campaigu for state representative?

Firsl I am not calling for his impeachment. I am calling for an impeachment
investigation. I support the direct recall of elected officials, like the governor. A recall
measure passed the House and failed in the Senate. So, recall is not an option and won't
be an option for the foreseeable future. If sufificient grounds exist, impeaohment is the
only option for removing him.

A federal judge, Amy St. Eve, who is presiding over the Rezko trial, identified
Blagojevich as Public Official A, in open court.

By his own lofty standards - Blagojevich has fallen woefully short. The verypremise for
his administration - the platform that he ran on n2002 and again in 2006, has not come
to pass. After promising that he would "rock the system" with an ethics reform passage *
none has emerged and he remaiued silent while scandal and criminal gurlty pleaie engUf
his administration.

I am doing it now because I think it is important for people of good conscience to speak
out about the problems that have beset the governor - that too many people, including my
opponent, have been silent on this matter. I think that the House, especially in light of the
Rezko verdict has a great responsibility to look more closely into the operations of the
Blagojevich administration. I hear support for this as I walk door-todoor in the distict
and at community meetings, so mmy people wondering what is going wrong with state
government and deeply concerned about what they are learning about how the govemor's
administration has been working.

Shouldn't you at least wait until the Governor is indicted before proceeding? He
hasn't even been charged with a crime.

Leadership demands action. Leaders need to lead. They are elected by their fellow
citizens to look down the field a bit and try to detemrine what will be in the best long
terms interests of the people they represent.

As a Democrat, I am tremendously disappointed by the way the govemor has conducted
himself as the state's chief exeoutive. Even setting aside the multiple federal
investigations, guilty please and indicfrnents of people who were a part of his
administration or close advisors, the other reahry is that he has just not been a very good
governor. He is divisive, constantly looking for ways to one-up others, and I believe is
the most responsible for the bitter and acrimonious tone in Springfield these days.

The state faces enormous challenges. At a time of worsening economic prospects,
serious budget deficits, we cannot afford to have a govemor who is hobbled and less than
tully engaged in the job.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 16 of 23 PageID #:16



We know from television reports that he spends a lot of time holed up at home or at his
nearby campaign office. The fact is, he just does not seem all that interested in the hard
work required to lead the nation's ftfth largest state.

Are you doing this at Mike Madigan's behest?

This has nothing to do with Mike Madigan. I'm doing this because, a^fter carefully
considering the facts and thinking about what is in the best interests of the state, I am
convincd that it is the best course and now is an appropriate time. As far as I now, the
Speaker has been resistant to the idea of impeachment.

So, neither Madigan nor his staffhas had any involyementwith you or preparing
you to make this announcement?

I am calling for the House to beg'rn impeachment proceedings because I believe that it's
the right thing to do. I've researched the issue on my own and after careful consideration
believed that now is the right time to do it.

Are you taking support from Madigan for your campaign?

Like any other Democrat running for the House of Representatives, I hope that the
 Speaker, who is also the Democratic Party of Illinois chairman, will help my carnpaign -
just as Tom Cross, the Republican leader, will be helping the carnpaign of my opponent.

Why do you think the House hasn't moved to begin impeachment hearings on its
own, yet?

I dou't know. Maybe they are satisfied with the status quo. I'm not and that's why I'm
running for state representative. We need to shake things up and change business as
usual.

It's a pretty momentous decision. My sense is that they may need a push from the
outside. I am willing to provide it based on the conversations I have had as I campaign
door-to-door in my district. People are frustrated with the govemor and dismayed to see
a possible replay   of the Ryan administration.

How long would an impeochment take?

I don't know. It should be lawmakers' top priority. kgislators should be prepared to
work 7 days a week, ifnecessary.

Do you think Rod Blagojevich is guilty of a crime?
I don't know if he's gutlty of a crime, but a heck of a lot of people around him are gullty
of crimes. A federal judge has identified him as Public Official A in court proceedings.
         Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 17 of 23 PageID #:17



YYhat do you   thitrk that President Emil Jones wiII do if the House impeaches
Governor Blagojevich? Isn't this a waste of time? President Jones isn't going to
allow a trial of Governor Blagojevich.

The Constitution requires that if the House impeaches the govemor, that a trial be held in
the Senate, with the chiefjudge of the Supreme Court presiding. That's what the
constitution says. I'm not going to speculate about what the Senate will do, should the
House impeach. Thatos premature - putting the cart before the horse. The first step is to
begin an inquiry and see if there exist sufficient grounds for an impeachment.

[Note: DO NOT get involved in a debate about what President Jones will or will not do.
Don't even mentionhis name.]

I)o you think the lllinois House needs to be conducting its own investigation into
criminal wrongdoing by Govemor Blagojevich? They can't even do their job as it
is, so now they are going to be getting in the way of Patrick Fitugerald, the trtsI and
the U.S. Atlomey's office? Aren't they like the keystone cops?

There is already enough evidence for the House to consider, from the trial records, to the
gullty please of those associated with the governor that there would be no need for the
House to conducts its own criminal investigation.

Furthennore, besides the criminal problems besetting his adminishation, the House may
want to consider whether or not he has violated his oath of office in promising to uphold
ttre constitution and whether or not he is derelict in his duties and not doing the work
required ofa governor.

 The impeachment process is completely separate from the processes used by the criminal
justice system. The impeachment and conviction of a constitutional officer does not
preclude the possibility that that individual could be liable for prosecution by state or
federal authorities.

Are you just doing this because Rod Blagojevich is unpopular? Are you kicking
him when he's down for your own political advantage?

I'm doing it because I'm   a Democrat who is utterly dismayed by the criminal wrongdoing
in a Democratic governor's administation. It's important to speak out when there is
wrongdoing, even if it means challenging leaders of your own party. Our foremost
loyalty should be to the law.

I'm running for state representative, because I believe we desperately need change in
Springfield. As a candidate for state representative, it is important for me to talk about
issues that voters care about and to show how I would be a different kind of
representative than my opponent.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 18 of 23 PageID #:18



Doesn't this open a dangerous door where a legislature ern impeach a govemor just
because it doesn't like him?

First, no Illinois governor has ever been impeached before. So, it's not something that
seems to happen with any frequency. Second, real-world politics make such a
circumstance exfemely urlikely. Illinois citizens and voters would not tolerate a
governor's removal for frivolous reasons and it's very hard to imagine getting a majority
of House members and two-thirds of senators to go along with impeachment unless there
were very good reasons for it. Impeachment is an extaordinary and seldom used power.
Since recall is offthe table, there are really no other options left.

Are you just doing this to benelit Lisa Madigan's goal to become govemor?

[Note: Don't repeat her name or get into a discussion about her future political plans.
This matter has nothing whatsoever to with that, and the line-of-succession is to the Lt.
Gov.l

I'm doing this because there's a problem. This has nothing to do with furthering anyorre
else's ambitions. In any case, were the governor to be removed from ofiEce, it is Pat
Quinn who would become governor.

Won't having an impeachment committee make it even ttrore diflicult to get
anything done in Springfield?

Could it be any more difficult? I believe that one of the major impediments to things
getting done in Springfield has been the governor's combative goveming style. He does
not have an interest in bringing people together and tying to find oommon ground and
compromise. His approach is unilateral. If you go along with him, then there's no
problem, but he has a hard time abiding difference. Our system of checks-and-balances,
with three different branches of govemment, was not designed to operate according to
one man's dictates and preferences. He seems not to realize that or he prefers to ignore
it. His attitude, regrettably, is like President Bush's in this respect. That approach hasn't
worked out very well for our counfiy and it is not working out very well for Illinois.

Whatts wrongwith Democrats? lVhy cantt they govern?

It's not a problem with the Democrats, it's a problem with the governor. He has a style
that favors division and demonization of his opponents, as opposed to one that works to
bring people together.

Goveruor Blagojevich was elected twice. Now you want to undue what the voters
did less then two yeers ago. They knew what they were getting into with him.

Number one, recall is offthe table at the moment, so voters don't have the option to take
matters into their own hands. Second, new facts about the governor's administation
have come to light - facts that if they had them in November 2006, yoters might well
have made another decision.
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 19 of 23 PageID #:19



This is just more Democrats lighting l)emocrats. You can't agree on a budget,
school ftrnding reform, a capital plan and many other priorities. Now, you are going
to throw an even bigger monkey-wrench into the works by injecting the specter of
impeachment?

I believe that  major part of the problem in Springfield, the reason it is difficult to get
                 a
anything done, is the govemor; gridlock is a direct result of his failure to lead. Aside
from a very few number of allies, most lawmakers do not trust him. That is a toxic
situation that may only be improved by taking a drastic step like removing him from
office.

If impeachment hearings require that legislators     have to work more and spend more time
in the capitol while they work on other issues   -   so be it. That is just part of the job.

Who are the'6multiple individuals that have pled guilty to cormption charges" thait
you reference in your press release?

Ali Atta - former head of the Illinois Finance Authority
Stu Levine - lobbyist appointed by Blagojevich to two state boards who engaged in
kickback schemes and strong-arming state contractors for contibutions
Jacob Kieferbaum * Construction company owner who conspired with Levine to rig
votes on Blagojevich's Health Facilities Planning Board
Joseph Cari - said Blagojevich told him that he would be able to raise a lot of money by
rewarding contributors with stat work
Steven Loren - former attorney for the Teachers Retirement System who conspired with
Stu Levine to see that TRS fimds were diverted as finders' fees to individuals directed by
Chris Kelly and Tony Rezko

It is my understanding that there may be others who will be charged and that other lines
of investigation have been opened into the Blagojevich administation.

Chris Ke[y - a close Blagojevich advisor, especially on casinos, and prolific fundraiser
who is under federal indictuent for tax fraud, goes to ftial this fall

Mechanically speaking, how would the impeachment process work?

That would be up to the House leadership to determine. There is not much precedent for
this sort of thing in our state's history. Really, it's a fairly rare occurrence for any state.
My hope is that either an existing committee, like the State Government Administration
Commiuee, or an appointed special committee, would examine whether suffrcient
grounds exist for impeachment. Exactly how that committee would work and conduct its
investigation would be up to the House to decide.

According to the lllinois Constitution:

The House of Representatives has the sole power to conduct legislative investigations to
deterrrine the existence of cause for impeachment and, by the vote of a majority of the
Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 20 of 23 PageID #:20


members elected, to impeach Executive and Judicial officers. Impeachments shall be
tied by the Senate. When sitting for that pu{pose, Senators shall be upon oath, or
affirmation, to do justice according to law. If the Governor is tried, the Chief Justice of
the Supreme Cowt shall preside. No person shall be convicted without the concurrence of
two-thirds of the Senators elected. Judgment shall not extend beyond removal from office
and disqualification to hold any public office of this State. An impeached officer, whether
convicted or acquitted, shall be liable to prosecution, trial, judgment and punishment
according to law.

A report prepared by the Legislative Research Unit, a General Assembly agency, said
this about impeachment:

There are no rules or laws of either house establishing impeachment procedures. The
Illinois Constitution specifies only a few points:

   .   The House may investigate whether grounds exist to impeach an officer
   o   A. majority of House members elected are required to impeach
   o   The Senate tries any impeachment, with Senators on Oath or Affrrmation
   o   If the Govemor is being tired, the Chiefjustice of the Illinois Supreme Court
       presides
   .   Two-thirds of Senators Elected are required to convict
   o   The Senate votes on punishment: removal from office, with or without
       disqualification from future office

What do you think are grounds for impeachment?

While the constitution is pulposefully vague about it, I believe that there are four:

       1. serious crimes, including those that are abuses of office, including
       obstruction of justice.

       2. Incapacity   -   due to mental or health problems the individual is not able to do
       his job

       3. Violations of the state Constitution's separation of powers - especially       if it
       is a recurrent problem and evidence of contempt and disregard for the
       legislature's - a co-equal branch of government -- constitutional role, including
       executive oversight.

       4. Dangerous levels of incompetence, abuse of power, dereliction of duties or
       financial malfeasance. Even if someone has not done anything legally, wrong,
       the General Assembly should be able to remove someone who is so incompetent
       that he doesn't have the ability to run his office.

       Politicians are accountable to a higher degree than mere legal standards. It
       shouldn't take a criminal investigation to use impeachment. Impeachment
       shouldn't be seen as a mini-criminal tial. Although criminal activities may be a
       Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 21 of 23 PageID #:21



             reason for impeachment, impeachment is a political rial based on a governor's
             repeated recklessness and inability to perform the job.

    Won't impeachment violate his criminal due process rights?

    No. By its very nature, impeachment involves due process. There is an investigation,
    witnesses are calle4 evidence is evaluated and, if the govemor is ultimately impeached,
    he will have an opportunity to answer the charges in a Senate tial presided over by the
    chiefjustice. It would require 2/3 of senators' votes (a0 of 59) to convict him.

    Setting up an impeachment committee is going to seriously damage the governor.
    Whateveryour intenf it makes it look like he is being pre.judged?

    Lawmakers have an obligation to the constitution and the people they represent.
    Regardless of the consequences for the governor's popularity or reputation, we are duty
    bound to act. Both via his approach to goveming andthe now-oonvicted criminals he has
    allowed to be involved with administration. He has brought this upon himself.

    Addendum 1: Blagojevich's Misdeeds and Malfeasance from High to Low (A Far
    from Complete List)

    The list of Blagojevich's malfeasance and inability to govern grows wittr every passing
    day. It is not simply his legal problems that brought him to where he is today. These are
    not stray, isolated incidents, but rather taken together they represent a clear pattem of
    behavior and demonstrate Blagojevich's consistently poor judgment and third-class
    temperament. Time and again Blagojevich has been tested and found wanting.

    In no particular order:

        l.   Last year Blagojevich vetoed money appropriated by the legislatre and
             announced that he would instead use it to fund a health care expansion.
             According to the constitutiorl the governor does not have the authority to
             appropriate money.

       2.    Having no involvement with the mass transit issue, until springing seniors ride-
             free at the last second

        3.   Wasting his time and efforts on a scheme to have the state buy V/rigley Field and
             pay for its renovation

.      4.    Gross Receipts Tax

       5.    $1 million grant meant for Pilgrim Baptist Church ending up instead with the unaffiliated
             Loop Lab School, run by a former felon whom he hastily pardoned; administation
             stonewalling in response to legislative inquiries




                                                                                                10
    Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 22 of 23 PageID #:22



6.      Sharon Latiker pardon shortly before she ran against Majority Leader Barbara Flynn
        Currie and the failure to release documents related to Prisoner Review Board's pardon
        deliberations.
7   -   Failure to release federal govemment subpoenas despite Attorney General's Iegal opinion
        tlrat such subpoenas are subject to the state's FOIA laws

8. Attempting         to buy $3 million worth of fluvaccines that could not lawfully be imported
        into the United States, leading to an expensive lawsuit against the state by the company
        tlrat did not get paid

9.      Governor's unlawful attempt to sell the Jarnes R. Thompson Center with legislative
        approval.

10. Cutting the budgets of the Attomey General and        Auditor General following sharp
        criticisms of the govemor's administration

11. Promising to spend $40       million to tear down Cole Hall in the wake of     a shooting at   NIU

12.     Elimination of the zuccessful CeaseFire progftun and the subsequent rise in Chicago gun
        violence

13. Promising to introduce ethics reforms that would "rock they system" and never doing             it

14. Wasteful lawsuits    filed against the General Assembly (against clerk for not entering veto
        when he wanted; against Speaker but not Senate President for not convening a special
        session when he wished)

15. Delay     in signing electric rate relief legislation under pretense that he thought he "could
        probably improve it" and utter lack of involvement in finding a solution to the problem

16. Refusal to reside or even work      with any regularity in the state capitol

17.     Politically motivated firings or demotion of civil-service "civilians," including, but not
        limited to, DeFraities and Casey

18. As an exarnple of his divisive style: calling the Speaker and Chainnan ofthe Democratic
    Party of Illinois a "conservative Republican" when he would not go along with the
        governor's wishes

19. Possible extra-legirl raiding of funds, including the clean coal fund, to pay for      RTA mass
        transit bailout

20. Allegations of circumventing veteran hiring practices

21. Abruptly stopping implementation of anti-predatory lending pilot progam and offering
    no altemative means to address the problem



                                                                                             l1
 Case: 1:21-cv-04103 Document #: 1 Filed: 08/02/21 Page 23 of 23 PageID #:23



22. As a reflection of character: at a Springfield press conference, hiding behind school
    children to keep from answering reporters questions about his involvement in criminal
    activities

23. Gross abuse of the power to call special sessions

24. Telecom reform bill negotiated, crafted and passed without governor's involvement

25. Property tar reform bill passed without governor's involvement

26. Cost of state airplane to fly back and forth to Springfield, rather than even spend a night
    in the capital A Post-Dispatch analysis of Blagojevich's travel on his state plane last year
    found that even at the height of his 2007 budgetary showdown with legislative leaders
    during which state government came close to shutting down           he was often in        -
    Springfield  just two or three days a weeh sometimes for       -
                                                                just a few hours at a time, flyrng
    home to Chicago each evening at a cost to taxpayers of almost $6,000 per round trip.

27.He has lead a court assault on the Joint Committee on Administrative Rules, a legislative
   body that has existed for 30 years, operating under 4 governors and more than two dozen
   General Assemblies, to review rules proposed by administrative agencies. The result has
   further bogged down the legislative process and will lead to long delays in implementing
   new laws that require rulemaking.

28. Holding state govemment hostage to achieve policy ends: in fall of 2007 the
    administration hinted that it was thinking about layrng off 1,800 Illinois State Police
    troopers (out of rouglly 2,000) in January if lawmakers didn't soon approve a companion
    budget bill needed to pay them; withholding firnds for 4H and the Illinois extension
    progrcm until the Senate voted down a recall amendment for the constitution

29. Spends very, very liule time at the state capitol, trying to work with legislators on issues
    that are important to the state. He spends very litle time in Springfield and in downstate
    communities - he has written offlarge segments of the state. For further example, he has
    never, as far as is known or been reported, made any trips to a state park during his time
    as governor.

30. His staffand directors are less than helpful when testiffing before committees of
    lawmakers - showing contempt and disdain for the oversight role of the legislature. Two
    recent examples are his Deputy Governor, ferrann€r Peters, unwillingness to provide any
    answers or explanation for the $l million grant that went to the Loop Lab School and a
    legislative liaison's inability to provide any information about 1fos artminishation's
    position on a bill that would raise the minimum age to buy a lottery ticket from 18 to21.




                                                                                        t2
